The plaintiff ought, in this case, to have declared for an undivided moiety of the whole tract; otherwise the action of ejectment will have the effect of a writ of partition; the sheriff cannot put the plaintiff in possession of the half he claims, not being stated to be an undivided half, unless he previously makes a division, and ascertains the moiety the plaintiff is to have. The case cited from Cowper does not resemble the present. That is where one tenant in common recovered against another.
Nonsuit.
NOTE. — These cases have been overruled. See Squires v. Riggs,3 N.C. 150. and the cases referred to in the note.
(163)